Citation Nr: 1602480	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy, to include erectile dysfunction, urinary incontinence, constant infections, bladder spasms, penis deformity, and loss of appendix.

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy, to include special monthly compensation (SMC) based on loss of use of creative organ.


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to June 1959. The Veteran died in April 2013; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran benefits under 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy, to include erectile dysfunction, urinary incontinence, constant infections, bladder spasms, penis deformity, loss of appendix, and SMC based on loss of use of creative organ. The Veteran's original claim included depression as a disability that warranted compensation under 38 U.S.C. § 1151, and service connection on that basis for depression was granted by the Agency of Original Jurisdiction (AOJ) by a February 2013 rating decision. 

The appellant and her son testified before the undersigned Veterans Law Judge (VLJ) at a July 2013 Board hearing conducted at the RO. A transcript of the hearing is of record.

In July 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).

FINDINGS OF FACT

1. The most probative evidence reflects that erectile dysfunction, urinary incontinence, constant infections, bladder spasms, penis deformity, and loss of appendix were reasonably foreseeable consequences of the February 2002 VA prostatectomy, and were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.

2. Service connection for erectile dysfunction is not in effect.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a February 2002 VA prostatectomy, including erectile dysfunction, urinary incontinence, constant infections, bladder spasms, penis deformity, and loss of appendix, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2015); 38 C.F.R. § 3.361 (2015).

2. The criteria for SMC based on loss of use of creative organ are not met. 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 
VA provided notice regarding the claim for compensation under 38 U.S.C.A.           § 1151 for the disabilities cited in April 2009. The Veteran, and now the appellant as the substitute claimant, was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate. He was also informed that if a claim were granted a disability rating and an effective date would be assigned. 

VA also satisfied its duty to assist the Veteran, and now the appellant as the substitute claimant, in the development of the claim. First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's VA treatment records and the submitted and authorized private treatment records with the claims file. Neither the Veteran nor the appellant have identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required. VA provided the Veteran medical examinations addressing his claim in November 2009, January 2013, and February 2013. The AOJ also obtained a September 2014 medical opinion. The VA examination reports and opinions are adequate, as such were made with review of the claims file and consideration of the Veteran's lay statements, contained a description of the Veteran's pertinent medical history, documented and considered the relevant medical facts and principles, and provided sufficient etiological opinions.

As VA satisfied its duties to notify and assist the appellant as the substitute claimant, no further action is needed to comply with 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and she will not be prejudiced by the adjudication of the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the appellant has been afforded a Board hearing before the undersigned VLJ in which she and her son presented oral argument in support of the claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the appellant's claim. The VLJ asked specific questions of the appellant, however, directed at identifying elements required to adjudicate the claim. The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file, as she queried the appellant to note the source of the discussed treatment records. Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its July 2014 remand directives. The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268   (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that resultant to the July 2014 Board remand, the AOJ obtained and associated with the claims file an adequate medical opinion. The Agency of Original Jurisdiction (AOJ) later issued a September 2014 Supplemental Statement of the Case (SSOC). Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).
Compensation under 38 U.S.C.A. § 1151

The Veteran and the appellant, as both a witness participating in the Veteran's claim during his lifetime and now as a substitute claimant, have asserted that the Veteran incurred a number of residual disabilities related to his February 2002 VA prostatectomy that warrant compensation under 38 U.S.C.A. § 1151. 

Pertinent Laws and Regulations

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable. 38 U.S.C.A.          § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended. 38 C.F.R.    § 3.361(b). 

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation. Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death. 38 C.F.R. § 3.361(c)(1). If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination. 38 C.F.R.                      § 3.361(c)(3). VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R.               § 3.361(c)(2). 

The proximate cause of disability or death is the action or event that directly caused the disability or death. It must be more than a remote contributing cause. 38 C.F.R. § 3.361(d). The proximate cause of additional disability or death is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 38 C.F.R. §§ 3.361(d)(1), 17.32. The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment. VA will consider whether the risk of the event was the type of risk a reasonable health care provider would have disclosed when obtaining informed consent. 38 C.F.R. §§ 3.361(d)(2), 17.32.

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2002), and 38 C.F.R. §§ 3.350, 3.352 (2015). Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (1), SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Medical Evidence

VA treatment records dated in February 2002 indicate that the Veteran underwent a radical retropubic prostatectomy with bilateral pelvic lymph node dissection; the attending surgeon was Dr. C. and the surgeon was Dr. S. The Veteran's history was recorded, including a pre-surgical history of significant obstructive and irritative voiding symptoms and loss of erections. The surgeon noted that the Veteran was given the options of radical prostatectomy, radiation treatment, watchful waiting and hormone therapy; and the Veteran elected the radical prostatectomy, understanding the risks of postoperative incontinence, erectile dysfunction, bleeding, and infection.  

VA treatment records dated in February 2002, during follow-up treatment related to the prostatectomy, indicate that the Veteran reported that he had not had erections in years. In a hand-written note in the margin of the treatment note, the Veteran wrote "not true." However, the Veteran's hand-written narrative following the comment relates to who performed the surgery and not his history of erectile dysfunction. Additional VA treatment records dated in February 2002 indicate that the Veteran presented feeling well, save for occasional bladder spasms. VA treatment records dated in May 2002 indicate that the Veteran presented to the genitourinary department with significant obstructive and irritative urinary symptoms and erectile dysfunction and biopsy in November 2001 that revealed prostate cancer. 

VA treatment records dated in March 2003 indicate that the Veteran underwent surgical treatment for urinary retention and bladder neck contracture. During VA treatment in April 2003, the Veteran complained of bladder spasms. VA treatment records dated in May 2003 indicate that the Veteran had positive margins and underwent radiation therapy subsequent to his prostatectomy. The Veteran reported bladder spasms, hematuria, clotting, and incontinence. During VA treatment in May 2003, the Veteran reported that he had erectile dysfunction over the past seven to eight years that had worsened since his prostatectomy. Private treatment records dated in July 2003 indicate the Veteran was diagnosed with incontinence, urinary stricture, and hematuria.

VA treatment records dated in November 2004 indicate that the Veteran presented with dark-colored urine, pain, fever, and chills; and was diagnosed with a urinary tract infection and treated with medication. Private treatment records dated in November 2004 indicate that the Veteran underwent a diagnostic laparoscopy, lysis of adhesions, exploratory laparotomy, drainage of intramuscular suprapubic abscess, and appendectomy. 

VA treatment records dated in February 2005 indicate that the Veteran presented for follow-up treatment related to his February 2002 VA prostatectomy. The physician noted that the Veteran developed in the follow-up gross hematuria and telangiectasias of the bladder as well as a stricture at the bladder neck. The Veteran reported that he had private surgical treatment in November 2004 for an abdominal abscess and was told that he had a staph infection. The Veteran reported no complaints, except for the status quo of nocturia. 

VA treatment records dated in August 2006 indicate that the Veteran presented for follow-up treatment related to his February 2002 VA prostatectomy. The physician noted that the Veteran had a somewhat complicated post-prostatectomy and radiotherapy course with urethral stricture and abdominal abscess. The physician noted that the Veteran continued to do quite well and continued to have occasional urinary incontinence; and that he was impotent from his surgery but was uninterested in intervention for the same. He denied additional symptoms, including any diminished force of stream, intermittency, straining, dysuria, hematuria, or incomplete bladder emptying. VA treatment records dated in December 2006 indicate that the Veteran presented with an uncircumcised, buried penis. 

On VA examination in November 2009, the examiner noted that the Veteran was diagnosed with carcinoma of the prostate and had a radical retropubic prostatectomy in February 2002. He noted that after the surgery, the Veteran was incontinent and he was unable to have intercourse and that the pathology report revealed a tumor at the margins of the resection and radiation therapy was recommended. He reported that the Veteran had radiation therapy of the prostate bed after June 2002 and apparently developed some strictures after the surgery and irradiation, which required numerous dilations, the last in June 2009. The examiner reported that the Veteran stated that in 2005, he developed a small abscess in his abdomen which required removal during private surgery of "something" left behind from his previous surgery. The examiner noted that at present, that area had apparently healed. The Veteran complained of painful urinary spasms at times. Physical examination revealed a markedly obese male in no acute distress. The Veteran had a large fat pad covering his complete lower abdomen, such that it was very difficult to see his penis. The external genitalia were apparent if the fat pad was pulled back. Both testicles were present and there was no sign of any atrophy or hernia. The surgical wounds were well healed. 

In November 2009, the examiner opined that the Veteran's urinary incontinence was most likely a result of him having had the radical retropubic prostatectomy, as there was more than a fifty percent probability of such. He opined that the Veteran's 
erectile dysfunction was equally related to his surgery and his non-service-connected diabetes and medications used to control his non-service-connected hypertension. The examiner concluded that the Veteran had a radical retropubic prostatectomy done in 2002, and unfortunately experienced two of the most common side effects from the surgery, erectile dysfunction and urinary incontinence.

In June 2010, the Veteran's private physician, Dr. Badescu, the physician who performed the November 2004 surgery, offered an opinion. Dr. Badescu opined that the Veteran's abscess was caused by his February 2002 VA total prostatectomy and had slowly worsened over the following two years. He reasoned that resultant to the Veteran's prostatectomy; he complained of lower abdominal pain and was treated for such on a number of occasions with medication for a presumed bladder infection. 

On VA examination in January 2013, the examiner noted the Veteran's November 2004 history of incidental appendectomy and evacuation and drainage of suprapubic and right lower abdominal abscess related to two prior weeks of abdominal pain with fever. The examiner provided recitation of the Veteran's report of his pertinent medical history. He reported that the Veteran had a radical retropubic prostatectomy in February 2002 for prostate cancer with reported intermittent abdominal pain over the ensuing two years. He noted that the Veteran reported more than ten instances of treatment for his symptoms and was typically told that he had a bladder infection, without manual examination of his abdomen until his private treatment. He reported that Dr. Badescu, the Veteran's private physician, obtained computed tomography (CT) of the abdomen that revealed an intramuscular suprapubic abscess and exploratory laparotomy showed peritoneal adhesions and confirmation of a submuscular and intramuscular abscess of the rectus sheath with large amounts of pus draining, without mention of foreign bodies. The examiner noted that after evacuation and drainage of the abscess, the Veteran was totally asymptomatic. Physical examination was silent for any related or residual conditions. The examiner reported that the Veteran did not have signs or symptoms due to peritoneal adhesions. The examiner reported that the Veteran had residual scars.

In January 2013, the VA examiner concluded that the Veteran underwent radical retropubic prostatectomy for prostate cancer in February 2002 and underwent diagnostic laparoscopy and open laparotomy for a suprapubic and right lower abdominal abscess in November 2004. He stated that although there was a considerable lapse of time between the prostate surgery and the discovery of the abscess, due to the proximity of the abscess to areas of major surgical intervention, it was more likely than not that the two were proximately related. He explained that the appendectomy performed at the time of abscess evacuation was done proactively on a normal appendix and that there were no disability residuals from his November 2004 surgery to consider, as the Veteran had been symptom-free since that surgery. He reported that the Veteran's current physical examination was unrevealing and that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the attending VA personnel. He concluded that it was determined that the post-surgical events could not reasonably have been foreseen or anticipated by a competent and prudent health care provider, trainer, or examiner, as according to Dr. Badescu, abdominal symptoms began two weeks prior to his evaluation and although the Veteran might have been misdiagnosed multiple times during that interim, the delay did not result in any significant untoward events.

On VA examination in February 2013, the Veteran was diagnosed with erectile dysfunction and neoplasms of the male reproductive system. The examiner reported that he asked the Veteran if he himself related his erectile dysfunction to the surgery in 2002 or 2004, and reported that the Veteran responded that his erectile problems started after the prostate surgery in 2002. The examiner reported that the Veteran had voiding dysfunction related to the 2002 surgery and described such as urinary frequency, urine leakage, and other urinary symptoms to include hesitancy, slow or weak stream, decreased force of stream, and the need for urethral dilation, most recently, in 2004. The examiner reported that the Veteran had erectile dysfunction related equally to carcinoma of the prostate and the 2002 surgery to treat the same. Physical examination revealed a normal penis, testes, and epididymis, and an abnormal prostate described as a flat prostatic fossa. A history of urinary tract or kidney infections, as well as chronic epididymitis, epididymo-orchitis, or prostatitis, was not found. No other residual conditions were found. The examiner reported that the Veteran had residual scars. When asked if the Veteran had any other pertinent physical findings, complications, conditions, signs or symptoms, the examiner reported that the Veteran had a retracted penis due to marked obesity. The examiner opined that the Veteran's erectile dysfunction was less likely related to the 2004 surgery, as during the current examination, the Veteran reported that his erectile dysfunction began after the radical prostatectomy surgery in 2002. 

A September 2014 VA opinion is also of record. The examiner opined that the post-operative complications caused by the February 2002 VA radical retropublic prostatectomy were known and expected outcomes of the procedure and afforded the Veteran an additional eleven years of life before his death from an unrelated illness. She cited relevant medical literature and reported that known complications of the Veteran's February 2002 VA surgery included bladder neck contractions, bladder spasms, urinary incontinence, soft tissue abdominal abscess, post-operative hemorrhage, and erectile dysfunction, as well as recurrent bladder infections, blood in the urine, urethral stricture, and bladder neck constriction. 

She concluded that it was thus less likely than not that the proximate cause of any additional disability was an event not reasonably foreseeable. She also opined that it was less likely than not that the Veteran's claimed penile disfigurement was related to or caused  by the February 2002 surgery, as the surgical procedure was performed proximal to the anatomical penile structure. She described that the incision placement was distal to and unrelated to the penile structure, and deep surgical intervention occurred within the left lower quadrant and not related to the external anatomical location of the penis. Further, she concluded that although there was a considerable time lapse between the Veteran's February 2002 VA surgery and his November 2004 private surgery, due to the proximity of the abscess to areas of major surgical intervention, it was more likely than not that the two were proximately related. However, she reported that the Veteran's appendix was healthy at the time of the removal in November 2004 and such removal was done proactively and that the Veteran has been symptom-free since his November 2004 surgery; and thus were no residuals from such surgery. Finally, she reported that she was in full agreement with a prior VA opinion, rendered in January 2013, that there was no evidence of carelessness, negligence, lack of proper skills, and error in judgment or similar instance of fault on the part of the attending VA personnel.

Lay Evidence

In May 2009 statements, the Veteran and the appellant described the circumstances of the Veteran's February 2002 VA surgery that they asserted caused the residual disabilities and were representative of carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable. The Veteran reported that he experienced post-surgical bleeding, urinary problems, and painful bladder spasms. He asserted that the surgeon whom he thought was going to perform the surgery did not and that no party could convince him otherwise; and that the surgeon who did perform the surgery "botched it really bad." In an October 2010 statement, the Veteran asserted that his surgeon was a student instead of the surgeon he met prior to his surgery. He reported that he began to experience pain in the lower abdomen, constant bladder infections, bladder spasms, and urinary incontinence after the surgery. 

The appellant, in her May 2009 statement, reported that the Veteran met with the surgeon whom they thought would be performing his surgery the month prior, and that hospital records appear to indicate that a different surgeon called the Veteran's intended surgeon during the Veteran's surgery. She concluded that the Veteran's February 2002 VA surgery was not completed by the surgeon that the Veteran met on a prior occasion and the Veteran thus did not get the best care possible. She reported that the Veteran underwent a number of post-surgical hospitalizations to treat his clotting and bleeding of the urethra. She reported that the Veteran had to wear absorbent materials after the surgery due to his uncontrolled bladder. 

In an October 2010 statement, the appellant wrote that the Veteran experienced a severe cough immediately after his surgery that required treatment of the surgical site with medication and dressing changes. She reported that the Veteran had to undergo radiation treatment for remaining cancer in the margins and that he had a bladder infection and trouble urinating, with bleeding, that required treatment to open the urethra and flush the bladder, as well as a bladder neck contraction. She asserted that the Veteran continued to have symptoms, including bladder infections. She asserted that the Veteran had to undergo private surgical treatment in 2004 for problems related to the February 2002 VA surgery, as something at that time caused a staph infection in the wall of the stomach. She reported that the private surgeons found an abdominal abscess that required surgical removal, with his appendix, possibly caused by the clamps and stitches used in the February 2002 VA surgery. 

In an April 2011 statement, an attorney not representing the appellant wrote that it was evident from the paperwork provided to him that the Veteran had a claim for VA compensation pending and that he should consider an appeal of such if his physicians would opine that the Veteran's residual disabilities were caused by the surgery and not the underlying prostate condition.  

During the July 2013 Board hearing, the appellant reiterated her prior assertions regarding her conclusions that the Veteran's February 2002 VA surgery was not performed by the head of the department and instead was performed by a student surgeon. She asserted that the Veteran's residuals could have been avoided if the surgeon with whom they met prior to the surgery had completed the surgery, instead of acting only in a supervisory role. She acknowledged that the surgeon with whom she and the Veteran met prior to the surgery discussed with them the potential risks and side effects, including incontinence. She reported that she assumed that the Veteran signed a consent form that outlined the risks of the procedure, but that she could not remember. 

At that time, the appellant described the Veteran's post-surgical bladder infections and continued treatment for symptoms, including bladder spasms, a blocked urethra, bleeding, and a bladder neck contraction. The appellant reported that she felt that if the original surgeon had completed the surgery the way he was supposed to, perhaps the Veteran would not have suffered so much damage to the urethra. She asserted that she felt that the surgery was not done correctly and that there was too much damage done to the urethra and bladder. She noted that she had spoken with many people who had the same surgery who did not have the problems that the Veteran experienced. She described the circumstances of the private 2004 surgical treatment for an abdominal abscess and removal of the appendix, as they diagnosed the Veteran's problem, which had been treated by VA physicians with medication for what they diagnosed as a bladder infection. The appellant's son, during the July 2013 Board hearing, asserted that he heard the private physician, at the time of the private 2004 surgery, tell the Veteran that his prior prostate surgery caused his abscess and "what not." 

Analysis

The Board finds that there is no evidence to support the conclusion that compensation under 38 U.S.C. § 1151 is warranted for residuals of the February 2002 VA prostatectomy. The Board will consider each claimed residual in turn, and will then discuss the Veteran's lay assertions, and those of the appellant, in its conclusion; as they relate to all of the claimed residuals together.




Erectile Dysfunction 

As to erectile dysfunction, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

In this regard, on VA examination in February 2013, the Veteran reported that his erectile problems started after the February 2002 VA prostatectomy. However, the Board finds that the Veteran's erectile dysfunction pre-dated his February 2002 VA prostatectomy. As discussed above, February 2002 VA treatment records included recitation of the Veteran's pre-surgical history, to include loss of erections, and record of follow-up treatment in February 2002 indicates that the Veteran reported that he had not had erections in years. VA treatment records dated in May 2002 indicate that the Veteran presented for evaluation with complaints to include erectile dysfunction. 

The Board finds that the Veteran's February 2013 statements to the VA examiner, made in connection with a claim for VA benefits to be inconsistent with prior contemporaneous statements made for treatment purposes, those dated in February 2002 and May 2002, and therefore are not credible. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Consequently, the Board assigns no probative value to the Veteran's February 2013 assertions that he began to experience erectile dysfunction after his February 2002 VA prostatectomy. 

However, during VA treatment in May 2003, the Veteran reported that he had erectile dysfunction over the past seven to eight years that had worsened since his prostatectomy. The Veteran is competent to report worsening erectile dysfunction and there is no evidence that he is not credible in this regard. See Layno, 6 Vet. App. 465, 470. Thus, for the purpose of determining whether compensation is warranted under 38 U.S.C. § 1151 for the residual of erectile dysfunction from the February 2002 VA prostatectomy, the Board will consider the Veteran's worsened erectile dysfunction as his residual disability. 38 C.F.R.             § 3.361(b).

As to causation of the Veteran's worsened erectile dysfunction, as noted above, the VA examiner, in November 2009, opined that the Veteran's erectile dysfunction was the result of his February 2002 prostatectomy, and the Board will consider this opinion as it relates to the Veteran's worsened erectile dysfunction. 

The Board finds that the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to erectile dysfunction, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

In this regard, as discussed above, the VA examiner, in November 2009, opined that the Veteran's erectile dysfunction was one of the two most common side effects of his prostatectomy; and the VA examiner, in September 2014, also reported that erectile dysfunction was a known and expected outcome of the procedure. No party asserts that the Veteran's worsened erectile dysfunction was an event not reasonably foreseeable. The Veteran's February 2002 VA treatment records indicate that prior to his prostatectomy; he was given treatment options and elected to undergo a radical prostatectomy, understanding the risk, to include post-operative erectile dysfunction.

Further, the VA examiner, in January 2013, opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA attending personnel is his review of the Veteran's radical retropublic prostatectomy for prostate cancer in February 2002. Another VA examiner, in her September 2014 opinion, reported that she was in full agreement with such opinion. 

SMC

Here, the Veteran seeks SMC based on erectile dysfunction, which he asserts warrants compensation under 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy. However, as determined herein, service connection for erectile dysfunction as a compensated residual of the February 2002 VA prostatectomy is not warranted. As such, there is no legal basis for the grant of SMC as it relates to erectile dysfunction. As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Urinary Incontinence

As to urinary incontinence, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

VA treatment records dated in May 2003 and August 2006 indicate that the Veteran complained of urinary incontinence. Private treatment records dated in November 2004 indicate that the Veteran was diagnosed with urinary incontinence. There is thus sufficient evidence of such a disability. As to causation of the Veteran's urinary incontinence, as noted above, the VA examiner, in November 2009, opined that the Veteran's urinary incontinence was the result of his February 2002 VA prostatectomy. The VA examiner, in February 2013, opined that the Veteran had voiding dysfunction, including leakage, as a result of his February 2002 VA prostatectomy. 

The Board finds that the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to urinary incontinence, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

In this regard, as discussed above, the VA examiner, in November 2009, opined that the Veteran's urinary incontinence was one of the two most common side effects of that type of surgery; and the VA examiner, in September 2014, also reported that urinary incontinence was a known and expected outcome of the procedure. No party asserts that the Veteran's urinary incontinence was an event not reasonably foreseeable. The Veteran's February 2002 VA treatment records indicate that prior to his prostatectomy; he was given treatment options and elected to undergo a radical prostatectomy, understanding the risk, to include post-operative urinary incontinence.

Further, the VA examiner, in January 2013, opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA attending personnel is his review of the Veteran's radical retropublic prostatectomy for prostate cancer in February 2002. Another VA examiner, in her September 2014 opinion, reported that she was in full agreement with such opinion. 


Constant Infections 

As to constant infections, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

VA treatment records dated in November 2004 indicate that the Veteran was diagnosed with an urinary tract infection. The Veteran reported, during February 2005 VA treatment, that during his November 2004 private surgical treatment, he was told that he had a staph infection. In his June 2010 letter, the Veteran's private physician, Dr. Badescu, reported that the Veteran complained of lower abdominal pain and was treated for such on a number of occasions with medication for a presumed bladder infection. On VA examination in January 2013, the examiner noted reports of the Veteran's November 2004 private surgery and noted that such included notations of large amounts of pus draining from the submuscular and intramuscular abscess of the rectus sheath. 

The Board does not find clinical evidence of "constant infections." The Veteran was treated, post-surgically, after February 2002, for a number of related complaints, including, but not limited to, bladder spasms, hematuria, clotting, telangiectasias of the bladder, and stricture of the bladder neck. The Board finds that the Veteran's credibility on this subject is not at issue, as it is possible that he remembered being treated with a number of medications for a number of related complaints and considered such to be constant infections. As he was diagnosed with an infection in November 2004 and his November 2004 surgical treatment involved draining of large amounts of pus from an abscess, the Board, resolving all doubt in favor of the Veteran, finds that there is evidence of infection such that an analysis of whether such warrants compensation under 38 U.S.C.A. § 1151 may continue. 

As to causation of the Veteran's infections, there is no opinion of record. Again, resolving all doubt in favor of the Veteran, in order to continue the analysis required, the Board finds that the Veteran's infections were the result of his February 2002 VA prostatectomy. Considering the abdominal abscess that was drained of large amounts of pus, discussed above, the Board's conclusion is bolstered by the medical opinions of record, dated in January 2013 and September 2014, that the Veteran's abdominal abscess, surgically treated in November 2004, was related to the Veteran's February 2002 VA prostatectomy, based on the proximity of the abscess to the major areas of surgical intervention. 

The Board finds that the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to infections, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

In this regard, as discussed above, the Veteran's February 2002 VA treatment records indicate that prior to his prostatectomy he was given treatment options and elected to undergo a radical prostatectomy, understanding the risk, to include post-operative infection. The VA examiner, in September 2014, also reported that bladder infections were a known and expected outcome of the procedure. No party asserts that the Veteran's infections were an event or events not reasonably foreseeable. 

Further, the VA examiner, in January 2013, opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA attending personnel is his review of the Veteran's radical retropublic prostatectomy for prostate cancer in February 2002. Another VA examiner, in her September 2014 opinion, reported that she was in full agreement with such opinion. 

Bladder Spasms

As to bladder spasms, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

VA treatment records dated in February 2002, April 2003, and May 2003, indicate that the Veteran presented with bladder spasms. There is thus sufficient evidence of such a disability. As to causation of the Veteran's bladder spasms, there is no opinion of record. Again, resolving all doubt in favor of the Veteran, in order to continue the analysis required, the Board finds that the Veteran's bladder spasms were the result of his February 2002 VA prostatectomy. 

The Board finds that the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to bladder spasms, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

In this regard, as discussed above, the VA examiner, in September 2014, reported that bladder spasms were a known and expected outcome of the procedure. No party asserts that the Veteran's bladder spasms were an event or events not reasonably foreseeable. 

Further, the VA examiner, in January 2013, opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA attending personnel is his review of the Veteran's radical retropublic prostatectomy for prostate cancer in February 2002. Another VA examiner, in her September 2014 opinion, reported that she was in full agreement with such opinion. 
Penile Deformity

As to penile deformity, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

No party has offered any lay statements describing the Veteran's penile deformity. VA treatment records dated in December 2006 indicate that he presented with a "buried" penis. On VA examination in November 2009, the examiner reported that physical examination revealed a markedly obese male with a large fat pad covering his complete lower abdomen, such that it was very difficult to see his penis. The examiner reported that the external genitalia were apparent if the fat pad was pulled back. He did not diagnose the Veteran with a penile deformity or note any abnormality. On VA examination in February 2013, the Veteran presented with a normal penis. Resolving all doubt in favor of the Veteran, and considering the December 2006 VA treatment records indicating that he presented with a buried penis, the Board finds sufficient evidence of a penile deformity such that an analysis of whether such warrants compensation under 38 U.S.C.A. § 1151 may continue. 

At the time of the September 2014 VA opinion, the examiner reported that the Veteran's claimed penile disfigurement was not related to or caused  by the February 2002 surgery, as the surgical procedure was performed proximal to the anatomical penile structure. She described that the incision placement was distal to and unrelated to the penile structure, and deep surgical intervention occurred within the left lower quadrant and not related to the external anatomical location of the penis.   

Without evidence that the Veteran's penile deformity was actually caused by the February 2002 VA prostatectomy, the Board finds that further inquiry as to the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to penile deformity, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not required. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

Loss of Appendix 

As to loss of appendix, the Board finds that the first requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, whether the actual cause of the additional disability VA surgical treatment, is met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d). 

Private treatment records dated in November 2004 indicate that the Veteran underwent a diagnostic laparoscopy, lysis of adhesions, exploratory laparotomy, drainage of intramuscular suprapubic abscess, and appendectomy. A VA examiner in January 2013 reported that the Veteran's appendix was removed during the November 2004 private surgery and was done proactively on a normal appendix. 

As to causation of the Veteran's loss of appendix, in his June 2010 letter, the Veteran's private physician, Dr. Badescu, opined that the Veteran's abscess, the reason for the November 2004 surgery that included removal of the appendix, was caused by his February 2002 VA prostatectomy, and reasoned that his symptoms of lower abdominal pain had slowly worsened over the following two years and was treated on a number of occasions with medication for a presumed bladder infection. Also, of record are VA opinions, dated in January 2013 and September 2014, that the Veteran's abdominal abscess, surgically treated in November 2004, was related to the Veteran's February 2002 VA prostatectomy, based on the proximity of the abscess to the major areas of surgical intervention. 

The Board finds that the remaining requirement as to whether compensation under 38 U.S.C.A. § 1151 is warranted, as to loss of appendix, whether the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable, is not met. 38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

In this regard, as discussed above, there is a VA opinion, dated in January 2013, that the Veteran's post-surgical events, the November 2004 private surgical treatment of the abdominal abscess that include removal of the appendix, could not have been reasonably foreseen or anticipated by a competent and prudent health care provider. The examiner reasoned that the Veteran's symptoms of abdominal pain began two weeks prior. 

While the VA examiner was correct, in one treatment record, dated in November 2004, a physician contacted for consultation and not Dr. Badescu, noted that the Veteran presented with a two-week history of abdominal pain. Dr. Badescu, in his June 2010 letter, and in November 2004 treatment notes, however, reported that the Veteran's abdominal symptoms worsened over the two years resultant to the Veteran's February 2002 VA prostatectomy. Such is bolstered by the Veteran's lay statements during the course of the appeal, describing his post-operative course, including abdominal pain. The January 2013 VA examiner recorded the Veteran's lay statements as to a two-year onset of abdominal pain and many instances of VA treatment for such in his examination report. The Veteran is competent to report worsening erectile dysfunction and there is no evidence that he is not credible in this regard. See Layno, 6 Vet. App. 465, 470. The Board thus finds that the January 2013 VA opinion that the Veteran's post-surgical events of November 2004 were not reasonably foreseeable lacks probative value as it is based on an inaccurate factual premise, the onset of abdominal symptoms two weeks prior to the November 2004 private surgery. Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

Further, the VA examiner, in January 2013, opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA attending personnel is his review of the Veteran's radical retropublic prostatectomy for prostate cancer in February 2002. Another VA examiner, in her September 2014 opinion, reported that she was in full agreement with such opinion. The January 2013 VA examiner also noted that while the Veteran may have been misdiagnosed during the time between the February 2002 VA prostatectomy and the November 2004 surgery, the delay did not result in any significant untoward events. 

Conclusion

It appears that the appellant's contentions, and that of the Veteran while he was pursuing his claim, in their May 2009 statements, as to whether compensation under 38 U.S.C. § 1151 is warranted for residuals of the February 2002 VA prostatectomy is that the surgeon who conducted the surgery "botched it" and that the surgeon with whom they met prior to his surgery should have performed the surgery. The appellant, as noted above, during her July 2013 Board hearing, asserted that there was too much damage done to the urethra and bladder, and that she had spoken with many people who had the same surgery who did not have the problems that the Veteran experienced. Generally, it is clear to the Board that the appellant and Veteran assert that the Veteran did not get the best care possible, as the surgeon with whom they met did not perform the Veteran's surgery, that he underwent a painful and complicated post-operative course, more severe than that of his peers. 

The appellant and the Veteran are competent to report to as what they observed of the Veteran's post-operative course, the name of the surgeon with whom they met prior to the Veteran's surgery, the name of the surgeon appearing on the Veteran's treatment records as the surgeon who conducted the surgery, as well as the complications reported to them by their peers; and there is no evidence that they are not credible in this regard. See Layno, 6 Vet. App. 465, 470.
However, there is no indication that the Veteran or the appellant are competent to provide a medical opinion in this case. Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007). The issue is medically complex and requires specialized knowledge and experience. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease). There is no indication that the parties have the requisite skill, training, or experience to opine as to the amount of damage, if any, to the urethra and bladder, and if any such damage is the result of carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable. There is no indication that the parties have the requisite skill, training, or experience to opine as to whether the surgeon "botched" the Veteran's February 2002 VA prostatectomy.  

In light of the foregoing, resolving all doubt on this issue, the Board finds that the Veteran developed the additional disabilities of erectile dysfunction, urinary incontinence, constant infections, bladder spasms, and loss of appendix. There is no reasonable doubt to be resolved as to the Veteran's penile deformity and the probative evidence of record demonstrates that such is not a residual disability related to the Veteran's February 2002 VA prostatectomy. 

However, there is no doubt to be resolved as to the next inquiry, as to the Veteran's erectile dysfunction, urinary incontinence, constant infections, bladder spasms, and loss of appendix, and the probative evidence of record demonstrates that the Veteran's disabilities were reasonably foreseeable consequences of the February 2002 VA prostatectomy, and were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met, and the claim must be denied. Further, as discussed above, the claim for compensation under 38 U.S.C.A. § 1151 as it related to SMC based on loss of use of creative organ was denied herein as a matter of law.


ORDER

Compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy, to include erectile dysfunction, urinary incontinence, constant infections, bladder spasms, penis deformity, and loss of appendix, is denied.

Compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a February 2002 VA prostatectomy, to include SMC based on loss of use of creative organ, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


